DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to a polypeptide comprising an Fc region) in the Response filed on June 17, 2021 is acknowledged.

	Claims 5-8, 10, and 18-21 have been canceled.
	Claims 1-4, 9, 11-17, and 22 are pending and currently under consideration.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4, 9, 11-17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) The claims are indefinite in that they only describe the number of amino acid residue position T394 without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056, in Table 6).  

	Amending the claim to recite the particular numbering system used (e.g. EU numbering system if supported by the specification) would overcome this rejection.

B) Claim 1 recites the limitations "the hinge region” and “the CH3 interface" in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. The preamble of the claim recites an antibody Fc region, the specification discloses that the claimed “polypeptide” refers to a molecule comprising two or more amino acid residues (e.g. see lines 

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 9, 11-17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	The claims are drawn to a polypeptide comprising an antibody Fc region, said Fc region comprises a deletion or substitution of one or more cysteines of the hinge region and substitution of one or more CH3-interface amino acids with sulfhydryl containing residue, wherein the CH3-interface amino acid substituted with a sulfhydryl containing residue is T394. Dependent claim 9 further limits the substitution to be T394C.  Dependent claims 11 recites that the Fc comprises a CH2 region comprising one or more amino acid substitutions. Dependent claim 12 recites the CH3 region further comprises one or more additional amino acid substitutions. Dependent claims 13-15 encompass amino acid residues deletion in the C-terminus of the Fc region. Dependent claim 16 recites an antibody heavy chain.  

	



	There is insufficient written description in the specification as-filed of the polypeptide comprising a deletion or substitution of one or more cysteines in the hinge region, substitution of one or more CH3 interface amino acids with sulfhydryl containing residue, or the one or more substitutions in either CH2 or CH3 that are not defined, or a polypeptide comprising an antibody heavy chain as recited in the instant claims.

The claims recite a genus of polypeptide comprising a deletion or substitution of one or more cysteine of hinge region and substitution of one or more CH3-interface amino acids with a sulfhydryl containing residue in positions including Y349 without setting forth which cysteines in the hinge region can be mutated to a particular amino acid residue. Further the only sulfhydryl containing residue disclosed in the specification is cysteine.  Further, while claimed polypeptide comprising the Fc region read on an antibody, there is no disclosure in the specification regarding a polypeptide comprising only the antibody heavy chain.
	The scope of the claims includes numerous structural variants, and the genus is highly variable because a significant number of structural differences between genus members are permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above (e.g. specific amino acids substitutions in specific position in each of the CH3 such as L351C the Fc region).  The specification does not describe the particular physical or chemical characteristics for mutations that can be made in the hinge, CH2 and/or CH3 domain non-specified positions and their correlations between the structure of the CH3 variant and the functions. 
	For example, Arathoon et al. (US 7,951,917, reference on IDS) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination 
    	The instant application disclosed specific substitutions in particular positions in the CH3 domain However, the specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. forming heterodimers as disclosed) and the structure of the variant CH3 domain comprising amino acid mutations, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.
      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.
    	It does not appear based upon the disclosure of CH3 variants having specific amino acid substitutions in specific positions (with cysteine as sulfhydryl containing residue) and hinge deletion alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the polypeptide comprising an antibody Fc region.

 	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claims.  Id. 43 USPQ2d at 1406.  

    	 In the absence of disclosure of relevant, identifying characteristics of the one or more deletion or substitution of one or more cysteine of the hinge region, one or more CH3-interface amino acids substitutional with a sulfhydryl containing residue, one or more amino acid substitution in the CH2 region, and one  or more additional substitutions in the CH3 region, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 9, 11-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arathoon et al. (US 2007/0184523, reference on IDS) as evidenced by Dick Jr. et al. (Biotechnology and Bioengineering, 2008, 100;6:1132-1143) that in the CHO host cell produced Ab contains predominantly the Ab variants without the C-terminal lysine on left col. in page 1136.

	Arathoon et al. teach a heteromultimeric polypeptides (e.g. antibody or immunoadhesin) comprising a CH3 variant that promotes heterodimeric formation (e.g. see ABSTRACT).  Arathoon et al. teaches examples of a heteromultimeric construct comprises one Fab arm that binds CD3 and one Fc and the other arm is CD4 extracellular domain fused with the other Fc, wherein one of the Fc is modified in CH3 with T394C and the other Fc is modified with substitution E397C in order to facilitate the formation of inter CH3 disulfide bond (e.g. see Example 2 in page 23 and [0198]).  Arathoon et al. also teach that hinge cysteines can be mutated to serine. (e.g. see [0198]). Arathoon et al. further teach that CH3 heterodimers using phage display vector (e.g. see Fig. 2A and [0041]) wherein the CH3 is hinge-less. Arathoon et al. further teach that the heteromultimer can be formulated in a pharmaceutical composition (e.g. 

	As such, the reference teachings anticipate the instant invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arathoon et al. (US 2007/0184523, reference on IDS) in view of Huang et al. (US 2006/0204493) and Bluestone et al. (US 6,491,916).

	The teachings of Arathoon et al. have been discussed above. Arathoon et al. teach examples of a humanized anti-CD3/CD4-IgG chimera comprising T349C substitution (e.g. see Examples 1 and 2).

	The reference teachings differ from the instant invention by not describing an Fc that lacks hinge region or all of the hinge cysteines are substituted with other amino acid residues as well as a CH2 region comprises one or more amino acid substitution.

	Huang et al. teach bispecific antibody that is hingeless and comprises knob and hole structure in the CH3 domains (e.g. see [0377] and [0379]).  Huang et al. also teach that the hinge 
	
	It would thus be obvious to one of ordinary skill in the art at time of filing to combine the teachings of Arathoon et al., Huang et al., and Bluestone for a heterodimer, e.g. bispecific antibody anti-CD3/CD4 Ig chimera with modification in the CH3 region by substituting T394 with C in order to facilitate the formation of inter CH3 disulfide bond,  and to also delete the hinge or to delete cysteine in the hinge (in order to avoid hinge disulfide bond formation), and to introduce 234A and 235A substitution in the CH2 region to reduce side effect associated with T cell activation.  One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, since additional disulfide bond in CH3 region (e.g. T394C) can further facilitated the formation of heterodimer as disclosed by Arathoon et al. and Huang et al. hingeless or hinge cysteine mutated heterodimers with knob and hole structure is desirable in manufacture for increased yield and purity, and 234A/235A substitution in the CH2 region could reduce the side effects of the antibody.  As such, combining the teachings of the prior art by producing a heterodimer comprises hinge deletion or hinge cysteine mutation with T394C mutation and 234A/235A substitutions when producing CH3 knob and hole structure according to known methods as taught in Arathoon et al., Huang et al., and Bluestone with no change in their perspective functions would have yielded predictable results to an ordinary skill in the art. Given that all the claimed elements (T394C substitution, hinge mutation or deletion, and one or more mutation in the CH2 region) were known in the prior art, one of ordinary skill in the art could have combined the elements as claimed by known mutagenesis and recombinant antibody production methods with no change in their respective functions.  As such, the combination would have yielded predictable results of a heterodimeric antibody comprising an Fc region 


12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN W DAHLE/Primary Examiner, Art Unit 1644